220 So. 2d 413 (1969)
Ervin Dexter LILLARD, Appellant,
v.
CITY OF MIAMI, a Municipal Corporation, Appellee.
No. 68-585.
District Court of Appeal of Florida. Third District.
February 25, 1969.
Rehearing Denied April 9, 1969.
Alfred D. Bieley, Miami, for appellant.
Alan H. Rothstein, City Atty., and John S. Lloyd, Asst. City Atty., for appellee.
Before BARKDULL, HENDRY and SWANN, JJ.
PER CURIAM.
Ervin Dexter Lillard filed his petition for Rule Nisi against the City of Miami, Florida, pursuant to Fla. Stat. § 440.24(1), F.S.A., in the Circuit Court of Dade County, Florida.
The Rule Nisi issued and the court ultimately entered its final order discharging the Rule Nisi and rendered a final judgment in favor of the defendant city.
Lillard has appealed from that final order and challenged its propriety on the ground that it was contrary to the manifest weight of the evidence and the law.
The authority of the trial judge in these matters is stated in Phoenix Assurance Company of New York v. Merritt, Fla.App. 1963, 160 So. 2d 552, wherein it was held that he "could only make inquiry as to whether or not the order was still in *414 full force and effect and if it was, enforce its provisions * * *."
The trial court found that the defendant city had paid Lillard the full amount of the permanent partial disability award to which he was entitled under the order of the Florida Industrial Commission dated October 20, 1964 and that it was not in default. The record reflects substantial, competent evidence to sustain this finding and order.
We express no opinion as to Lillard's right to seek appropriate relief by declaratory decree or otherwise on the theory that the city may have been in violation of the rule set forth in Schel v. City of Miami, Fla. 1966, 193 So. 2d 170 and City of Miami v. Herndon, Fla.App. 1968, 209 So. 2d 487.
Affirmed.